Corrected Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Corrected Notice of Allowance
The examiner acknowledges amended claims dated 4/17/2020 that includes new claims 12-20 and amendments to claims 1 and 4. 
Domestic Priority
The applicant has a document called Certified Foreign Priority.  This is the US Provisional Application. This case does not actually have foreign priority, but domestic priority. Further, the ADS correctly claims domestic priority, rather than foreign priority. The applicant’s effective filing date is the date of the US Provisional Application 62/574,746.
Allowable Subject Matter
Claims 1-[11]20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a foldable stringed instrument, comprising: 
a hinged neck assembly including a lower neck section, an upper neck second, and a middle neck section each having a proximal and distal end and a generally flat upper surface with a plurality of spaced apart frets disposed along at least part of said upper surface, said distal end of said lower neck section being hingedly coupled to said proximal end of said middle neck section, said distal end of said middle neck section being hingedly coupled to said proximal end of said upper neck section, said lower neck section, middle neck section, and upper neck section each having at least one bore extending in linear alignment with one another when said lower neck section, middle neck section, and upper neck section are arranged in linear alignment; 

a translating truss assembly dimensioned to be selectively moved in a linear manner relative to said lower neck section, middle neck section, and upper neck section to advance at least one elongate element into the at least one bore of each of said lower neck section, middle neck section, and upper neck section when said lower neck section, middle neck section, and upper neck section are in linear alignment, wherein said translating truss assembly is further dimensioned to be selectively moved in an opposite direction to remove said at least one elongate element from the at least one bores of each of said lower neck section, middle neck section, and upper neck section so said lower neck section, middle neck section, and upper neck section can be hingedly folded.
The applicant’s subject matter is supportively illustrated with respect to the figures and has a priority date from the time of the provisional filing at 10/19/2017. There is a YouTube video dated 1/10/2018 at https://www.youtube.com/watch?v=X0EO2cczwEw that animates the lock and release action of the Ciari Ascender Travel Guitar, the product that is an embodiment of the claimed invention. The YouTube video https://www.youtube.com/watch?v=ySrq-hlOd3s is a live product video of the instrument and the product of the subject of the instrument seems to play well and produce nice sound.  These references are not prior art as they are later than the provisional filing date. 
Hattersley, K. R., GB 2428862, has a kind of middle neck section between items 6 and 7, but folds forward. This is the same for Nicot, FR 2870380. Corsi GB 2 363 508 folds forward too, but also the retracts strings.  In the claim 1, the played out strings have to be longer, rather than being retracted. Jorgensen (U. S. Patent 4,073,211) has a neck that folds around toward 
By contrast the applicant’s claimed invention can by the movement of a lever be folded to be stowed, while moving multiple components within the internal mechanical assembly that allows the string and neck tension to be released as a prelude to folding the instrument.  All the feature, in combination, provide several non-obvious improvements, compared to the closest related prior art. Claim 1 is allowed for the reasons indicated. 
Claims 2-11 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Claim 11 is allowable for foldable stringed instrument comprising:
 a body having a saddle member for adjusting a height of a set of strings; 
a neck assembly extending from said body, said neck assembly having a nut for maintaining a height of said set of strings and a hinge assembly disposed between a first end of the neck and a second end of the neck, said hinge assembly including a lower section, a middle section, and an upper section; 
a moveable bridge member configured to be moved in a first direction and a second direction opposite from said first direction, wherein movement of said bridge member in said first direction serves to tighten said set of strings between said nut of said neck and said saddle of said body, and wherein movement of said bridge member in said second direction serves to loosen said set of strings between said nut of said neck and said saddle of said body; and 
at least one locking element configured to be moved into a first position and a second position, wherein movement of said at least one locking element into said first position serves to lock said hinge assembly when said lower section, middle section and upper section are disposed in linear alignment, and wherein movement of said at least one locking element into said second position serves to unlock said hinge assembly such that said lower section, middle section, and upper section can be rotated relative to one another so said neck may be folded relative to said body.
The references and rationale applied to claim 1 also apply to claim 11. Claim 11 recites a closely related set of limitations to claim 1, but with a few different words. Claim 11 is considered non-obvious with respect to the closest related prior art. 
Claims 12-20 are allowable for dependence on the allowable independent claim 1 and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 23, 2022